


Northsight Capital, Inc.

7740 East Evans Rd.

Scottsdale, AZ 85260







Kae Yong Park

May 15, 2015

Howard R. Baer

PO Box 14110

Scottsdale, AZ 85267




RE: Agreement regarding Loan by Kae Yong Park and Howard R. Baer to Northsight
Capital, Inc.




Ladies and Gentlemen:




Sandor Capital Master Fund  (or his designee) (“Sandor”) is willing to loan Kae
Yong Park and Howard R. Baer (collectively, “you” or “Lender”) an aggregate of
$300,000, in two tranches, the first of which will be $100,000 and the second of
which will be $200,000. You are willing to advance to the Company on an
unsecured and non-interest bearing basis a minimum of $200,000, subject to your
receipt of the $300,000 in funding from Sandor. This is an addition to the
$203,000 already owed to you by the Company.




In consideration of your agreement to lend a minimum of an additional $200,000
to the Company, subject to your receipt of funding from Sandor, the Company will
issue you a promissory note for the amount actually advanced to the Company
(including amounts previously advanced). The amounts due under this Note will be
repaid by the Company to you upon the earlier of (i) an event of default (as
defined in the Note) (ii) written demand or (iii) the receipt of any offering
proceeds by the Company from and after the date hereof, whether in the form of
debt, equity or otherwise, to the extent of the funds received from the
offering.  For the avoidance of doubt, if the Company receives offering proceeds
of $150,000, the Company shall pay the full amount of such proceeds ($150,000)
to you up to the amount then owing under the Note.




Kae Yong Park is pledging 55,000,000 shares of Company common stock to Sandor to
secure repayment to Sandor of the $300,000 advanced by it.




If the Company is unable to pay at least $300,000 back to the you on or before
the maturity date of your promissory note to Sandor (as it may be extended), and
Sandor exercises his rights under the Pledge Agreement to take ownership of the
55,000,000 shares of Company common stock pledged by Kae Yong Park, the Company
shall (i) promptly issue Kae Yong Park 10,000,000 shares of common stock for no
additional consideration and (ii) the Company shall not effect a reverse split
of its common stock for a period of two years from and after the date that
Sandor takes ownership of the 55,000,000 shares of the Corporation pledged by
Kae Yong Park pursuant to the Pledge Agreement.




Please execute this letter agreement where indicated below, whereupon the
Company and you shall be legally bound.




NORTHSIGHT CAPITAL INC.




S/John Bluher                                             

By: John Bluher, CEO




ACCEPTED AND AGREED BY LENDER:




S/Kae Yong Park                                        

Kae Yong Park




S/Howard R. Baer                                      

Howard R. Baer



